        Case 5:20-cv-00563-DAE Document 22-1 Filed 02/23/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MARIO QUINTANILLA, #03470071                   §
                                               §
                     Plaintiff,                §
                                               §
v.                                             §          SA-20-CV-563-DAE
                                               §
CAPTAIN MARTIN GONZALES,                       §
SHERIFF DAVID SOWARD, AND                      §          JURY DEMANDED
OFFICER AMANDA FAZ,                            §
                                               §
                     Defendants.               §

ORDER GRANTING COUNTY DEFENDANTS’ MOTION FOR EXTENSION OF TIME
      TO FILE SUPPLEMENT TO MOTION FOR SUMMARY JUDGMENT

       The Court has considered Defendants Captain Martin Gonzales, Sheriff David Soward and

Officer Amanda Faz (collectively, the “County Defendants”) Motion for Extension of Time to File

Supplement to Motion for Summary Judgment (“Motion”). After considering the Motion, the

Court is of the opinion that the Motion should be GRANTED. It is, therefore,

       ORDERED that the County Defendants’ Motion is hereby GRANTED. The County

Defendants’ new deadline to file a supplement addressing Plaintiff’s claim construed under the

Fourteenth Amendment is March 3, 2021.

       SIGNED this _____ day of ____________________, 2021.



                                           PRESIDING JUDGE
